Matter of Zyla W. (Sharee J.) (2019 NY Slip Op 00889)





Matter of Zyla W. (Sharee J.)


2019 NY Slip Op 00889


Decided on February 6, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 6, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
HECTOR D. LASALLE
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2017-08799
 (Docket Nos. N-2015-17, N-15337-17)

[*1]In the Matter of Zyla W. (Anonymous). Administration for Children's Services, petitioner- respondent; Sharee J. (Anonymous), appellant, et al., respondent.


Tammi D. Pere, Jamaica, NY, for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Aaron M. Bloom and MacKenzie Fillow of counsel), for petitioner-respondent.
Karen P. Simmons, Brooklyn, NY (Chai Park and Janet Neustaetter of counsel), attorney for the child.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 10, the mother appeals from an order of the Family Court, Kings County (Lillian Wan, J.), dated August 17, 2017. The order, after a hearing, granted the application of the attorney for the subject child pursuant to Family Court Act § 1027 to remove the subject child from the mother's custody.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
Since the issuance of the order dated August 17, 2017, the Family Court, in a subsequent order dated June 20, 2018, made after fact-finding and dispositional hearings, determined that the mother neglected the subject child and placed the child in the custody of the paternal grandmother. Thus, because the order dated June 20, 2018, supersedes the order dated August 17, 2017, the appeal from the order dated August 17, 2017, must be dismissed as academic (see Matter of Hearst Corp. v Clyne, 50 NY2d 707; Matter of Makayleigh A. [Miranda A.], 146 AD3d 1103; Matter of Z'naya D.J. [Vanessa J.], 141 AD3d 652; Matter of Monsunlola O., 231 AD2d 638).
MASTRO, J.P., LASALLE, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court